COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00282-CV


RONALD JONES                                                        APPELLANT

                                       V.

MASSACHUSETTS MUTUAL LIFE                                           APPELLEES
INSURANCE COMPANY; BANK OF
AMERICA N. A.; R. DWAYNE
DANNER; KELLY ORLANDO; AND
ROBERT MOWERY


                                    ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On June 22, 2012, more than three months after appellant’s original

noncompliant brief was filed and after we had offered appellant numerous

opportunities to correct the deficiencies, we notified appellant that his amended

brief had not been filed as required by Texas Rule of Appellate Procedure
      1
       See Tex. R. App. P. 47.4.
38.6(a). See Tex. R. App. P. 38.6(a). We stated that we could dismiss the

appeal for want of prosecution unless appellant or any party desiring to continue

this appeal filed with the court on or before July 2, 2012, a response showing

grounds for continuing the appeal. See Tex. R. App. P. 42.3. Appellant

responded by filing a motion for extension to file his brief, which did not show

grounds for continuing the appeal. The motion for extension is DENIED.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 16, 2012




                                         2